Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection.
Applicant’s arguments, see page 5 of 10, filed 12/9/2021, with respect to claim objections for claims 10 and 13 have been fully considered and are moot in light of the recent amendments to the claims.  The objection of 9/10/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 5, filed 12/9/2021, with respect to 35 U.S.C 112(b) for claims 2, 9, and 12 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/10/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 5, filed 12/9/2021, with respect to 35 U.S.C 112(b) for claims 4 and 11 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 9/10/2021 has been withdrawn because the claims were amended. However, upon further consideration, a new ground(s) of rejection is made in view of the amendments made, see 112 below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a cell fixing unit configured to fix" in claims 1 and 2 is interpreted to be the cell fixing unit 100
"electrode lead fixing unit configured to" in claims 1, 14, and 15 is interpreted to be the electrode lead fixing unit 300
"electrode lead cutting unit configured to" in claims 1, 3, 4, and 5 is interpreted to be the electrode lead cutting unit 200
“electrode lead supporting unit” in claims 6, and 7 is interpreted to be the electrode lead supporting unit 400
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “to cut the point of the electrode lead” is unclear how coupling the first and second cutting blades to the guide block cut the electrode lead.  

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “manufactured using the electric lead cutting apparatus” and it is unclear how the recited battery pack is meant to relate to the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 6, 8, 10, 11, 12, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180093388 A1 Yun (hereinafter “Yun”) in view of US 20130097853 A1 Kitagawa (hereinafter “Kitagawa”) in view of US 20130146573 A1 Hamaguchi (hereinafter “Hamaguchi”). 
Regarding claim 1, Yun teaches, except where struck through An electrode lead (preliminary lead 310) cutting apparatus for battery cells, the electrode lead cutting apparatus (abstract) comprising: (fixing die 10) (par. 70 teaches the cutting process of preliminary lead 310 by the actuation in a downward direction of cutting jig 120).  Yun does not teach a cell fixing unit configured to fix a battery cell; nor configured to supply air to blow air onto an electrode lead of the battery cell in order to fix a point of the electrode lead to be cut .  Kitagawa teaches, a cell fixing unit (robot arm 110 and pallet 300) configured to fix a battery cell (par. 29, par. 30, and par. 31 teach battery cell pack 200 being positioned and aligned onto pallet 300; par. 42 and 43 teach the robot arm 110 placing and positioning battery pack 200; par. 45 teaches holding the battery pack on robot arm 100 while the electrode tabs are cut to a desired shape).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yun reference, to include a cell fixing unit configured to fix a battery cell, as configured to supply air to blow air onto an electrode lead of the battery cell in order to fix a point of the electrode lead to be cut (gas supply device 60 is configured to be blown to the positive electrode 11a and negative electrode tab 12a in par. 34 to 43, therefore, the gas supply device applies a pressure onto the electrode leads and fixes the electrodes to the undersurface 12c).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yun reference, to include configured to supply air to blow air onto an electrode lead of the battery cell in order to fix a point of the electrode lead to be cut, as suggested and taught by Hamaguchi, for the purpose of providing a means to advantageously allow for adhesion of a molten metal to a cut part is suppressed (par. 43).
Regarding claim 2, Yun does not teach wherein the cell fixing unit comprises a suction plate configured to suction the battery cell to the suction plate in a vacuum state.  Kitagawa teaches wherein the cell fixing unit comprises a suction plate (workpiece holder 111) configured to suction the battery cell to the suction plate (par. 42 teaches workpiece holder 111 for suction-holding the battery pack 200; par. 45 teaches holding the battery pack on robot arm 110 while holding the same by suction while the electrode tabs are cut to a desired shape).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yun reference, to include wherein the cell fixing unit comprises a suction plate configured to suction the battery cell to the suction plate, as suggested and taught by Kitagawa, for the purpose of providing an advantageous apparatus to allow the outer pack 220 (the positioning holes 225) is neither ripped nor deformed in any occasions (par. 43), meaning, the battery cell is not damaged during processing.
Regarding claim 3, Yun teaches Wherein the electrode lead cutting unit (lead processing apparatus 100) comprises a cutting blade (see figure 4 below, the leading edges of 121 and 111 cut in a shearing method) configured to cut the electrode lead in a state of being in contact with the point of the electrode lead to be cut (par. 64, par. 65, and par. 70 to 73 teach the cutting process in Yun), and the cutting blade comprises a first cutting blade located above the point of the electrode lead to be cut (see figure 4 below, the leading edges of 121 and 111 cut in a shearing method) and a second cutting blade located below the point of the electrode lead to be cut (see figure 4 below, the leading edges of 121 and 111 cut in a shearing method).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include Wherein the electrode lead cutting unit comprises a cutting blade configured to cut the electrode lead in a state of being in contact with the point of the electrode lead to be cut, and the cutting blade comprises a first cutting blade located above the point of the electrode lead to be cut and a second cutting blade located below the point of the electrode lead to be cut, as suggested and taught by Yun, for the purpose of providing an advantageous means to allow for the preliminary lead 310 may be formed into an electrode lead having a round shape (par. 65).


    PNG
    media_image1.png
    579
    561
    media_image1.png
    Greyscale

Regarding claim 4, Yun teaches wherein the electrode lead cutting unit further comprises a guide block (guide portions 124a and 124b), and at least one of the first cutting blade and the second cutting blade is coupled to the guide block (fig. 4 shows 124a and 124b being part of cutting jig 120 which is analogous to being coupled to and fig. 4 also shows first end 111 being part of fixing die 110, par. 69 to 72 teach the cutting process in Yun which is a shearing cutting method, therefore, as described in the analysis of claim 3, the leading edges of 121 and 111 cut in a shearing method and are therefore analogous to blades) to cut the point of the electrode lead (par. 70, par. 71, and par. 72 teach movement and cutting occurring in the downwards direction and it is therefore logical to conclude that there is also an upwards component to the movement allowed so that the lead processing apparatus 100 can be reset to accommodate for a new electrode lead; par. 71 specifically teaches removing preliminary lead 310 by the movement mechanism).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the electrode lead cutting unit further comprises a guide block, and at least one of the first cutting blade and the second cutting blade is coupled to the guide block to cut the point of the electrode lead, as suggested and taught by Yun, for the purpose of providing the advantage of a more clean cut because a portion of side surfaces of the preliminary lead 310, which further protrudes from the side surfaces of the first end 111, may be removed (par. 72).
Regarding claim 6, Yun teaches further comprising an electrode lead supporting unit (fixing die 110) disposed under the electrode lead (figure 7 shows preliminary lead 310 affixed to fixing die 110; par. 64 teaches preliminary lead 310 seated on first end 111 which is part of fixing die 110), the electrode lead supporting unit being configured to support the electrode lead (par. 67 teaches using a vacuum to affix the preliminary lead 310 to fixing die 110, therefore fixing die 110 supports preliminary lead 310).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include further comprising an electrode lead supporting unit disposed under the electrode lead, the electrode lead supporting unit being configured to support the electrode lead, as suggested and taught by Yun, for the purpose of providing the advantage of an electrode lead shape including a round structure having the rest portion except for a supported portion of the preliminary lead 310 engaged with the cutting jig 120 and the fixing die 110 (par. 71).
Regarding claim 8, Yun teaches, except where struck through, An electrode lead (preliminary lead 310) cutting method (abstract) (par. 70 teaches the cutting process of preliminary lead 310 by the . Along the same field of endeavor, Kitagawa is considered analogous art because Kitagawa discloses The present invention relates to a workpiece-positioning device and a battery manufacturing method which utilizes the device (par. 1).  Kitagawa teaches, except where struck through, comprising: loading a battery cell having an electrode lead exposed therefrom (par. 4 teaches each battery cell pack is placed on a pallet and transferred to each successive process. One of such processes is a process for cutting electrode tabs); Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yun reference, to include comprising: loading a battery cell having an electrode lead exposed therefrom;  as suggested and taught by Kitagawa, for the purpose of providing an apparatus to advantageously allow for the battery cell pack 200 can be positioned on the pallet 300 without creating any misalignment of relative positions therebetween when the positioning holes 225 of the battery cell pack 200 are fitted on the positioning pins 301 (Kitagawa par. 29).  Hamaguchi teaches blowing air from above the electrode lead onto the electrode lead to fix a point of the electrode lead to be cut (gas supply device 60 is configured to be blown to the positive electrode 11a and negative electrode tab 12a in par. 34 to 43, therefore, the gas supply device applies a pressure onto the electrode leads and fixes the electrodes to the undersurface 12c).  Therefore, it would have been obvious before the effective date of the claimed invention to blowing air from above the electrode lead onto the electrode lead to fix a point of the electrode lead to be cut, as suggested and taught by Hamaguchi, for the purpose of providing a means to advantageously allow for adhesion of a molten metal to a cut part is suppressed (par. 43).
Regarding claim 10, Yun and Kitagawa teach the electrode lead cutting apparatus according to claim 1 as discussed above and Kitagawa further discloses The battery cell having the electrode lead cut using (par. 29, par. 30, and par. 31 teach battery cell pack 200 being positioned and aligned onto pallet 300; par. 42 and 43 teach the robot arm 110 placing and positioning battery pack 200; par. 45 teaches holding the battery pack on robot arm 100 while the electrode tabs are cut to a desired shape).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yun reference, to include a cell fixing unit configured to fix a battery cell, as suggested and taught by Kitagawa, for the purpose of providing an apparatus to advantageously allow for the battery cell pack 200 can be positioned on the pallet 300 without creating any misalignment of relative positions therebetween when the positioning holes 225 of the battery cell pack 200 are fitted on the positioning pins 301 (Kitagawa par. 29).
Regarding claim 11, Yun and Kitagawa teach, except where struck through, A battery pack as discussed above and.  Kitagawa teaches, except where struck through, manufactured using the electric lead cutting apparatus (par. 18 teaches The lithium ion secondary battery cell pack 200 includes a specific number of stacked unit batteries 210 which are electrically connected in parallel and an outer pack 220) .  Therefore, it would have been obvious before the effective date of the claimed invention to one manufactured using the electric lead cutting apparatus , as suggested and taught by Kitagawa, for the purpose of advantageously providing a prescribed number of lithium ion secondary battery cell packs 200 are stacked and accommodated in a box (housing) made of aluminum, for example, to form a lithium ion secondary battery package (par. 18).
Regarding claim 12, Yun and Kitagawa teach The electrode lead cutting apparatus according to claim 2 as discussed above and Kitagawa further discloses wherein the suction plate (workpiece holder 111) includes a hole formed through the suction plate (figure 6 shows workpiece holder 111 positioned above battery cell pack 200, it would have been obvious to have a plurality of holes in the workpiece holder 111 so that suction can be provided to the battery cell pack 200, such vacuum holes are also evident in Yun where openings 117 are designed to provide suction to preliminary lead 310 to hold its position during cutting as Yun teaches in paragraph 67; par. 42 teaches workpiece holder 111 for suction-holding the battery pack 200; par. 45 teaches holding the battery pack on robot arm 110 while holding the same by suction while the electrode tabs are cut to a desired shape).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yun reference, to include wherein the suction plate includes a hole formed through the suction plate, as suggested and taught by Kitagawa, for the purpose of providing an advantageous apparatus to allow the outer pack 220 (the positioning holes 225) is neither ripped nor deformed in any occasions (par. 43), meaning, the battery cell is not damaged during processing.
The electrode lead cutting apparatus according to claim 2 as discussed above.  Yun and Kitagawa disclose the claimed invention except for the rearrangement of wherein the suction plate includes a seating recess formed in one surface of the suction plate to seat the battery cell therein.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange features of pallet 300 in Kitagawa as taught in paragraphs 29 to 31 to be on the workpiece holder 111 of Kitagawa, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the features of pallet 300 of Kitagawa for the advantageous purpose of avoiding any misalignment of relative positions (par. 29) between the battery cell pack 200, pallet 300 and workpiece holder 111 of Kitagawa and apply to the invention of Yun.
Regarding claim 14, Hamaguchi teaches, wherein the electrode lead fixing unit includes a blower to blow the air towards the electrode lead (gas supply device 60 is configured to be blown to the positive electrode 11a and negative electrode tab 12a in par. 34 to 43, therefore, the gas supply device applies a pressure onto the electrode leads and fixes the electrodes to the undersurface 12c).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yun reference, to include wherein the electrode lead fixing unit includes a blower to blow the air towards the electrode lead, as suggested and taught by Hamaguchi, for the purpose of providing a means to advantageously allow for adhesion of a molten metal to a cut part is suppressed (par. 43).
Regarding claim 15, Hamaguchi teaches, wherein a blower included in an electrode lead fixing unit is used to blow the air towards the electrode lead (gas supply device 60 is .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yun reference, to include wherein a blower included in an electrode lead fixing unit is used to blow the air towards the electrode lead, as suggested and taught by Hamaguchi, for the purpose of providing a means to advantageously allow for adhesion of a molten metal to a cut part is suppressed (par. 43).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180093388 A1 Yun (hereinafter “Yun”) in view of US 20130097853 A1 Kitagawa (hereinafter “Kitagawa”) in view of US 20130146573 A1 Hamaguchi (hereinafter “Hamaguchi”) in view of US 20140014702 A1 Yuhara (hereinafter “Yuhara”). 
Regarding claim 5, Yun, Kitagawa, and Hamaguchi do not teach wherein the electrode lead cutting unit comprises a laser oscillator configured to apply a laser beam to the point of the electrode lead to be cut, and to cut the electrode lead using the laser beam. Along the same field of endeavor, Yuhara is considered analogous art because Yuhara discloses The electrode is made by being cut out, so as to have a predetermined size (par. 2).  Yuhara teaches wherein the electrode lead cutting unit (electrode production device 1) comprises a laser oscillator (par. 78 teaches the use of a laser) configured to apply a laser beam to the point of the electrode lead (electrode material web 100) to be cut (par. 78 teaches laser-cut at its regulated cut position), and to cut the electrode lead using the laser beam (par. 78 teaches the electrode material web 100 is cut by irradiating a laser light from above).  Therefore, it would wherein the electrode lead cutting unit comprises a laser oscillator configured to apply a laser beam to the point of the electrode lead to be cut, and to cut the electrode lead using the laser beam, as suggested and taught by Yuhara, for the purpose of providing a means to advantageously allow for an electrode that can be laser-cut at its regulated cut position (par. 78).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180093388 A1 Yun (hereinafter “Yun”) in view of US 20130097853 A1 Kitagawa (hereinafter “Kitagawa”) in view of US 20130146573 A1 Hamaguchi (hereinafter “Hamaguchi”) in view of US 6486436 B1 SHAH (hereinafter “SHAH”). 
Regarding claim 7, Yun, Kitagawa and Hamaguchi do not teach wherein the electrode lead supporting unit comprises a magnetic block configured to fix the electrode lead using magnetic force. Along the same field of endeavor, SHAH is considered analogous art because SHAH discloses A magnetic clamping system and method for locating and holding a workpiece (abstract).  SHAH teaches wherein the electrode lead supporting unit comprises a magnetic block (permanent magnets 9; fixture structure 7) configured to fix the electrode lead using magnetic force (column 5 lines 45 to 67 and column 7 lines 1 to 8 teach fixing a workpiece using magnetic force which can be applied to the instant application) .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yun and Kitagawa references, to include wherein the electrode lead supporting unit comprises a magnetic block configured to fix the electrode lead using magnetic force, as suggested and taught by SHAH, for the purpose of providing the advantage 
Regarding claim 9, Yun, Kitagawa and Hamaguchi do not teach further comprising providing magnetic force from under the electrode lead to fix the electrode lead using a magnetic block to generate the magnetic force at a time of cutting the electrode lead. Along the same field of endeavor, SHAH is considered analogous art because SHAH discloses A magnetic clamping system and method for locating and holding a workpiece (abstract).   SHAH teaches further comprising providing magnetic force from under the electrode lead (column 5 lines 45 to 67 and column 7 lines 1 to 8 teach fixing a workpiece using magnetic force which can be applied to the instant application, the electrode in the instant application is analogous to the workpiece 6) to fix the electrode lead using a magnetic block (magnets 9 located on the fixture structure 7 are analogous to a magnetic block) to generate the magnetic force at a time of cutting the electrode lead (Yun teaches par. 70 teaches the cutting process of preliminary lead 310 by the actuation in a downward direction of cutting jig 120 and Yun further teaches par. 67 teaches a vacuum pump 118 for pneumatic pressure drop which serves to fix the electrode to the cutting jig, therefore, the invention of SHAH can be applied to Yun in place of the vacuum system of Yun to fix the electrode lead while cutting).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yun, Kitagawa and Hamaguchi references, to include further comprising providing magnetic force from under the electrode lead to fix the electrode lead using a magnetic block to generate the magnetic force at a time of cutting the electrode lead, as suggested and taught by SHAH, for the purpose of providing the advantage because it can be .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763